     Case: 1:18-cv-04882 Document #: 15 Filed: 12/19/18 Page 1 of 3 PageID #:94



044633/19344/MHW/JJL

                          UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

DEANDRE CRAWFORD,

                       Plaintiff,
                                                     Case Number 18-cv-4882
v.
                                                     Judge Edmond E. Chang
WEXFORD HEALTH SOURCES, INC.
(nominal defendant), et al.

                       Defendants.

      SUGGESTION OF DEATH OF SALEH OBAISI, M.D., UPON THE RECORD
                   PURSUANT TO FED. R. CIV. P. 25(A)(1)

       NOW COMES Nominal Defendant, WEXFORD HEALTH SOURCES, INC., by and

through its attorneys Matthew H. Weller and Joseph J. Lombardo of CASSIDAY SCHADE

LLP, and pursuant to Fed. R. Civ. P. 25(a), suggests upon the record the following:

       1.      Pursuant to Fed. R. Civ. P. 25(a), upon learning of the death of a party, notice

shall be made upon the Record of the death.

       2.      Defendant, SALEH OBAISI, M.D., is deceased.

       3.      Ghaliah Obaisi (the "Independent Executor") has been appointed the Independent

Executor of the Estate of Saleh Obaisi, Deceased. A copy of the Letter of Office of Decedent's

Estate confirming the appointment of the Independent Executor is attached hereto as Exhibit 1.

       4.      Federal Rule of Civil Procedure 25(a)(3) requires that a statement noting death

and "A motion to substitute, together with a notice of hearing, must be served…on nonparties as

provided in Rule 4."

       5.      In order to expedite the substitution of party, and minimize the burden to Dr.

Obaisi's family, in lieu of personally serving this Suggestion of Death, Motion for Substitution of
      Case: 1:18-cv-04882 Document #: 15 Filed: 12/19/18 Page 2 of 3 PageID #:95



Party, and any correlating Notice of Motion, related to Dr. Obaisi, as described under Fed. R.

Civ. P. 4, the Plaintiff may personally serve all Suggestions of Death and/or Notices and Motions

for   Substitution   related   to   Dr.   Obaisi,   via     email   at   the   following   address:

obaisiestate@gmail.com, with a copy of the email and any attachments thereto, sent to the

attorneys of record from Cassiday Schade, LLP, via their listed email address on the CM/ECF

system.

       6.      The Independent Executor will not contest timely service of the Suggestion of

Death, Motion for Substitution of Party, and Notice of Motion related to Dr. Obaisi, if timely

service is perfected in the manner described in paragraph 5 of this Suggestion of Death. See

Declaration of Ghalia Obaisi, ¶ 3, attached as Exhibit 2.

                                             Respectfully submitted,

                                             CASSIDAY SCHADE LLP

                                             By: /s/ Joseph J. Lombardo
                                                One of the Attorneys for Nominal Defendant,
                                                WEXFORD HEALTH SOURCES, INC.




Matthew H. Weller/ARDC No. 6278685
Joseph J. Lombardo/ARDC No. 6306466
CASSIDAY SCHADE LLP
222 West Adams Street, Suite 2900
Chicago, IL 60606
(312) 641-3100
(312) 444-1669 – fax
mweller@cassiday.com
jlombardo@cassiday.com



                                                2
      Case: 1:18-cv-04882 Document #: 15 Filed: 12/19/18 Page 3 of 3 PageID #:96



                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 19, 2018, I electronically filed the foregoing document

with the clerk of the court for the Northern District of Illinois, using the electronic case filing

system of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys

of record in this case.

        Additionally, service of this Suggestion of Death was made on the Independent Executor

via electronic means at the email address of: obaisiestate@gmail.com, with a copy to Dr.

Obaisi's attorneys of record from Cassiday Schade, LLP, as requested by the Independent

Executor in paragraph 5, above, in lieu of personal service of this Suggestion of Death pursuant

to Fed. R. Civ. P. 25(a)(3) and Fed. R. Civ. P. 4.

                                                            /s/ Joseph J. Lombardo

9020460 JLOMBARD;JLOMBARD




                                                 3
